UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6885



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNARD JAMES JONES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-374, CA-01-2281-4-22)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard James Jones, Appellant Pro Se.    William Earl Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard James Jones seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2002).   We dismiss the appeal for lack of jurisdiction because

Jones’s notice of appeal was not timely filed.

     Parties   are   accorded   sixty   days   after   the   entry   of   the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).            This appeal period is

“mandatory and jurisdictional.”         Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

September 2, 2001.    Jones’s notice of appeal was filed on May 28,

2002.*   Because Jones failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




     *
      For the purpose of this appeal, we assume the date appearing
on the notice of appeal is the earliest date it could have been
given to prison officials for mailing. See Fed. R. App. P. 4(c);
Houston v. Lack, 487 U.S. 266 (1988).


                                    2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3